Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 9/27/21.  Claims 1,3,7,8,14-15 are amended and claim 34 is added.  Claims 1-15 and 34 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claims 1- 15,34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulton ( 2010/0303997).
For claim 1, Fulton discloses a gluten-free baked food product comprising 3-30% protein, 10-40% fiber, 10-40% fat, at least one additive in the amount of 1-60 including stabilizer and water.  The food product is gluten free and contain digestible carbohydrate of 2% or less which would include 0.  Thus, the present of digestible carbohydrate is optional.  The protein use includes milk protein such as alpha-lactalbumin, egg albumin protein.  The ratio of digestible carbohydrate to the protein is not limiting and include 0 because the inclusion of digestible carbohydrate is optional.
For claim 2, Fulton discloses the amount of digestible carbohydrate is 2% or less which encompasses 0 amount.  The ratio in claim 2 is not limiting and includes 0 because the inclusion of digestible carbohydrate is optional.
For claim 3, Fulton discloses the amount of protein is 3-30%.  
For claims 4-5, Fulton discloses the fiber including vegetable fiber, fruit fiber and inulin.
For claim 6, Fulton discloses the amount of fiber is 10-40%. 
	For claim 7, Fulton discloses the baked product comprising additives including emulsifier which is a stabilizer.  
	For claim 10, Fulton discloses fiber including flax seed. 

	For claims 15,34, Fulton discloses fiber including vegetable fiber, fruit fiber and inulin which is the same types of fiber as disclosed in the instant specification.  Thus, it is obvious the fibers have the properties of cold-swelling and texturizing.
	( see paragraphs 0014,0017,0021,0022,0024,0034-0045,0050-0052)
	The amounts disclosed in Fulton are considered based on a dry matter weight because the amounts are for the baked product not the dough or baking mix that is used by mixing with water.  The amounts of protein and fiber fall within the ranges claimed.
	Fulton does not disclose the ratio of the protein to fiber, the specific range of moisture content as in claim 1, the types of stabilizer as in claims 7-8, the amount of stabilizer as in claim 9, the amounts of fat as in claims 11-12 , the feature in claim 14 and the ratio of fiber as in claims 15, 34.
	It would have been obvious to one skilled in the art to vary the ratio of protein/fiber depending on the nutritional profile desired of weather more protein or more fiber is wanted in the product.  Since the amounts of protein and fiber fall within the ranges claimed, it is obvious the ratio can also fall within the range claimed.   It would have been obvious to determine the amount of stabilizer to be within the amount of additive allowed for in Fulton.  Since the making of baked product is known in the art, it would have been within the skilled of one in the art to determine the amount of stabilizer.  The use of emulsifier as stabilizer is disclosed in Fulton.  All the emulsifiers claimed are known in the art.  It would have been obvious to one skilled in the art to use any known emulsifier.  It would have been obvious to use less fat when a reduction in fat content is desired.  This would have been an obvious matter of choice.  Fulton discloses that by controlling the elasticity of the mucilaginous hydrocolloid fiber using controlled wetting in conjunction with other conditioning ingredients, it is possible to form and control the size and shape of air pockets in baked foods, degree of rise or spread, rigidity of the fibers that create the air pockets and other bake item category specific characteristics in the final baked food .
Response to Arguments
Applicant's arguments filed 9/27/21 have been fully considered but they are not persuasive. 
In the response, applicant argues Fulton does not disclose “ at least 50% of the protein consists of egg albumin and the baked food product has a moisture content in the range of 45-65%.  This argument is not persuasive.  While Fulton does not  specify moisture range as claimed, Fulton shows the moisture can vary as demonstrated in the examples.  For example, table 9 shows basic baked food having total water of 50% which fall within the claimed range.   It would have been obvious to one skilled in the art to determine the water content depending on the types of baked product and taste and texture desired.  For instance, cake would have higher moisture content than cookie or cracker.  The .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIEN T TRAN/              Primary Examiner, Art Unit 1793